Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending and examined. 

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).


Objections
Claims 1-9 are objected to because of the following informalities: claim 1 is objected to for reciting steps labeled as 1) to 6) and subsections under the steps labeled as 3)-1 to 3)-3; 4)-1 to 4)-3; 5)-1 to 5)-5; and 6)-1 to 6)-5 which confuses with regular claim numbering. It is suggested that a); b); c); d), etc be used for the method steps; and i), ii), iii), iv), v), vi), etc for the subsections under the steps.
In Claim 1, step 3, “TGW” should be spelled out in the first recitation as (Thousand Grain Weight). 
. Appropriate correction is required.  
Appropriate correction is required.

The specification is objected to for the following reasons: On page 7 of the specification, the parental lines Ji 954072/Jinan 17 and Ji 954072/Jimai 19 are used in the claimed breeding method. However, pages 12-13 and 17 refer to “Jimai 17” . Clarification is required. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig 1, Chuanmai 56, Zhingguochun, Shumai 482, Jinan 17, Jimai 954072. Fig 2,  1: Marker; 2: Ji 954072; 3: Jinan 17; 4: Jimai 19; 5-13: other varieties. Fig. 3, 1: Marker; 2: Ji 954072; 3: Jinan 17; 4-7: other varieties; 8: Jimai 19; 9-15: other varieties. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 7, Chuanmai 56, Zhingguochun, Shumai 482, Jinan 17, Ji 954072, and Jimai44.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting steps and products that are overlapping and confusing. For example, step 1 requires selecting “parental combinations” from “multiple parental combinations” as “multiple candidate parental combinations”. However, the specification does not define what is encompassed by “parent combinations”, “multiple parental combinations”, or “multiple candidate parental combinations”. Therefore, the metes and bounds of parental lines selected for the “hybridizing multiple candidate parental combinations respectively” of step 2 is unclear. Step 2 is confusing because it requires “hybridizing multiple candidate parental combinations respectively” to obtain F0; “hand sowing the F0 to obtain F1 single row population; and “selecting a single plant” which are three different steps. The steps “plot sowing” and “selecting” are within the “hybridizing” step. The metes and bounds of the phrase “below 5% lower” are undefined. Step 3 is indefinite because it requires “collecting “all seeds” of the selected F1 single plants” but no seeds are produced in Step 2. The specification fails to define “plots”, “F2 plots”, and “plot populations” and what and how to compare said “plots”  with “high-yield control variety”, “high- quality control variety”, “high-quality-associated protein” are also unclear. It is unclear as to whether “plot” is intended as plant, seed,  population of plant/seed, plant in its growth media, or something else. In Steps 5 and 6, what is encompassed by “plant-to-row”, “plant-to-row populations” is unknown and is not 
Dependent claim 2 further limits the “plot sowing” to “sowing in strips” and “hand sowing” to “plot-to-row sowing” which imply that other undefined type of “plot sowing” and “hand sowing” are required in claim 1. 
Dependent claim 3 further includes in step 1, the step of  “performing protein-level identification and molecular level identification” which are not defined in the specification and which adds to the confusion of the metes and bounds of the claimed method steps. The claim does not further limit steps 4 and 6 of claim 1. 

Dependent claim 4, further limits  the “high-yield control variety” to a “high-yield regional trial control variety in a local what area”, and the “high-quality control variety” to a “high-quality regional trial control variety in a local what area”. However, the phrases are neither defined in the specification nor are known in the art. It also implies that other undefined high-yield control varieties and other undefined high-quality control varieties. Therefore, the metes and bounds of the claim is unclear.
At claim 7, “derivative thereof” is not defined in the specification. Therefore, the claim is open to individual interpretation.
At claim 8, the recitation of “and/or” multiple times renders the claim indefinite and is not in the proper format of a Markush grouping, see MPEP 21 7305(h).
Given that the claims are replete with vague and indefinite terms/phrases, independent claim 1 is interpreted  as follows, for examination purpose:


a) selecting parental combinations from multiple candidate parental combinations, wherein the two parents in the parental combination contain at least one high-quality related protein;
b) hybridizing the selected parental combinations to obtain F0 hybrid grains; 
c) hand sowing the F0 hybrid grains to obtain F1 single-row populations;
 d)  selecting an F1 single plant with the yield per plant is equal to or  greater than that of a high-yield control variety, from the F1 single-row populations ;
e) sowing grains larger than 8-mesh sieve on the selected F1 single plant, to obtain F2 populations; 
d) selecting plants that have the following traits from the F2 populations: 
i) the grade of stripe rust less than 4, 
ii) winter freezing injury less than grade 4, 
iii) yield equal to or greater than that of a high-quality control variety; and iv) TGW greater than or equal to 35 g;
e) hand sowing the grains of a single plant in the selected F2 plants to obtain F3 population; 
f) selecting plants that have the following traits from the F3 population: 
	i) high-quality-associated protein; 
ii) no less than 5 tiller-earing, stick or square ears, flag leaves raised,
 iii) powdery mildew less than grade 4, 

v) plant height of 70-85 cm, and
vi) protein content of a single plant grains that is greater than or equal to 13%;
g) hand sowing the grains of a single plant from the selected F3 population to obtain F4 populations; 
h) selecting plants having the following traits from the F4 population:
i) winter freezing injury that is less than or equal to grade 3,
ii) grade powdery mildew and grade of stripe rust of less than 4,
iii) plant height of 75-80 cm, 
iv)TGW greater than or equal to 38 g, and 
v) the peak time of the mixograph in the mixing characteristics identification is not less than 2 minutes, and the 8-minute band width is not less than 10%; 
I) simultaneously hand sowing and plot sowing grains of a  single plant from the selected F4 population, to obtain F5 plant-to-row populations and F5 plot populations; and 
J) selecting the plants having the following traits as the target wheat variety;
	i) winter freezing injury that is less than or equal to grade 3, 
ii) the number of ears per mu is greater than the high-quality control or equal to the high-yield control, 
iii) the lodging is less than or equal to grade 2,

v) the plot yield is equal to or greater than that of high-quality control, 
vi) yield equal to or greater than that of a high-quality control variety or a high-yield control variety, and 
 	vii) containing high-quality-associated protein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of breeding wheat by hybridizing the parental line Ji 954072 with the parental Jimai 17 or Jimai 17 to produce hybrid grains for further breeding and selection, does not reasonably provide enablement for a method for breeding target wheat varieties with both improved yield and quality.  The specification does not enable any person skilled in the art to which it make and/or use the invention commensurate in scope with these claims. 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988). Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors. The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The keyword is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” {Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary

The claims are broadly drawn to a method of breeding wheat having both high yield and high quality, the method comprising: selecting parental combinations from multiple candidate parental combinations, wherein the two parents in the parental combination contain at least one high-quality related protein; hybridizing the selected parental combinations to obtain F0 hybrid grains; sowing the F0 hybrid grains to obtain F1 populations; selecting a single plant  with the yield per plant is equal to or  greater 
In contrast, the specification provides guidance for a method of breeding wheat comprising crossing the parental line Ji 954072 with either Jinan 17 or Jimai 19. The specification uses wheat varieties Jimai 22, Jinan17, Chuanmai 56 and Zhongguochun as the control plants. The specification states that wheat variety Ji 954072 contains the high molecular weight glutenin subunit  (HMW GS) 1, 7+9, 5+10; Jinan 17 and Jimai 19 contain the HMW GS 1, 7+8, 4+12 and 1, 7+8, 2+12 ; respectively. The specification states that the three glutenin subunits 1 (Genbank no. LT626208.1 deposited 10/13/2016), 7+8 (Genbank Nos. JF736013.1. and JF&36014.1;  deposited 09/19/2011); and 5+10 (Genbank No: AY804129.2., deposited 03/08/2007, and AY863056.1., deposited 01/19/2005) are related to high quality and required to produce wheat with high quality. Table 1 of the specification shows marker alleles DX5 and By8 for detection and wheat molecular marker breeding of the 5+10 HMW-GS and 7+8 HMW-GS. Example 1 of the specification teaches production of hybrids by hybridizing female parent line Ji 954072 with either male parent line Jinan 17 or with male parent line Jimai 19; selected F1 hybrid grains with greater 8-mesh sieves were sown from F0 hybrid from each of the parent combinations. The high-yield control wheat Jimai 22 plants and high-quality control wheat Jinan 17 plants were also sown at the same time with the hybrid combinations. The specification shows that yield per plant of selected F1 plants from Ji 954072/Jinan 17 combination and Ji 954072/Jimai 19 were 11.3 grams  and 10.5 grams, respectively, as compared to the controls Jimai 22 (12.8 g) and Jinan 17 (10.2g). F2 generation plants were produced from the selected F1 single plant seeds 
The scope of the claimed invention is broader than the enabling disclosure because the specification does not provide guidance regarding the availability or the obtention of sufficient number of the parental wheat plants that can be used as parental combination for the claimed method. The specification is silent regarding the identification of the genotypes of wheat parents required by the claimed method. The specification provides the use of female parent line Ji 954072 with male parent line Jinan 17 or Jimai 19 in the breeding of hybrid wheat. However, the availability of even the exemplified lines Ji 954072, Jinan 17 and Jimai 19 is unknown. The specification (on page 7) states that what variety Jinan 17and Jimai 19 are sold by Shandoong Luyan Agriculture Co. However, a search of the prior art does not indicate that the wheat lines Ji 954072, Jinan 17 and Jimai 19 are publicly available. 
The claims require combination of parental lines for breeding wheat hybrid having both high yield and high-quality. The specification, however, provides no guidance regarding identification and/selection of the parental lines required for the production of the hybrid. The claims also require simultaneously improving wheat grain yield with multiple traits including protein quality, winter freezing injury and disease resistance. However, the state of the art as evidenced by Thorwarth et al (2018) is that simultaneously improving yield and a single quality trait is difficult and not feasible to achieve. Thorwarth et al state that improving both grain yield and protein content in hybrid wheat is important in the breeding wheat for bread-making quality but their 
Furthermore, the specification does not provide guidance regarding performing protein-level identification and molecular-level identification on multiple of exemplified and non-exemplified parental combinations, and selecting any parent in the combination that contains at least one high-quality associated protein and its encoding protein. The specification only teaches SDS electrophoresis pattern of the HMS-GS of the exemplified wheat lines that are known to contain the subunits and the detection of the molecular markers Dx5 and By8. The specification is completely silent regarding the molecular identification and detection of other traits including grain yield, disease resistance, lodging, winter freezing injury, and dough stability required by the claimed method.  No molecular markers for grain yield, disease resistance, lodging, winter freezing injury, and dough stability are disclosed or known in the art for wheat. Claims 7 and 8 require derivates of the molecular markers SEQ ID NO: 1-4 , However, the specification does not teach any nucleotide modifications to SEQ ID NO: 1-4 that resulted in derivatives that can be used as molecular marker. 
The 35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. ”[T]o be enabling, the specification..., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue 
In the instant case, although the level of skill in the art of molecular biology is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
 Given the scope of the claims encompassing unlimited number of wheat parental combinations of unknown genotype in breeding; the nature of the invention which; the  state of the art regarding the unpredictability in the breeding of wheat hybrid having combination of high yield and a high quality trait as discussed above; the limited guidance and working examples provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention as broadly claimed.  

Remarks
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662